DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR 1.1114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered. 


Response to Amendment
The Amendment filed on 01/21/2022 has been entered.
 Claims 1, 4 and 14 are amended. Claims 1, 4, 7-18 are pending in the application.  Claims 2-3 and 5-6 are canceled.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leighhow et al. (U.S. Pub 2013/0108126) hereinafter Leighhow in view of Parker et al. (U.S. Pub 2003/0009493) hereinafter Parker and further in view of Kanada (U.S. Pub 2016/0267251).

Regarding claim 1, Leighhow teaches, A medical information processing system comprising: 
a memory configured to store therein pieces of first medical data each of which includes at least image data indicating medical information (Leighhow; as shown in figs. 5 and 6, wherein image data displayed as element 530 and 640 where image files may previous files related to injury and health related data; paragraphs 53 and 55) and pieces of second medical data each of which is included in data indicating medical information and is other than the first medical data and is prescription records or vital data (Leighhow; as shown in figs. 5 and 6, selecting 632 displays studies on the timeline and selecting 634 displays other items; paragraph 55), so that the pieces of first medical data and the pieces of second medical data are associated with times, wherein the pieces of first medical data are of a plurality of types of image data (Leighhow; as shown in figs. 5, 7 and 8, wherein, timeline 640 that can be filtered for a particular type such as wound photos, dermatology etc.; paragraphs 55 and 62-64).
extract, for each of the plurality of types of image data, an earliest piece of first medical data and a latest piece of first medical data from among pieces of first medical data included in the time range from the memory (Leighhow; as shown in figs. 5 and 6, wherein, a timeline 640 that can be filtered for a particular type such as wound photos or dermatology with first image dated 1/24 and latest image dated 10/04; paragraph 55),
display the earliest piece of first medical data and the latest piece of first medical data (Leighhow; as shown in figs. 5 and 6, as displayed medical healthcare study data on timeline and when selecting files to displayed in element 620; paragraph 55)
Leighhow does not teach expressly,
processing circuitry configured to receive an operation performed on a graph of which an axis expresses time and the other axis expresses second medical data, to acquire a time range corresponding to the received operation
However, Kanada teaches,
processing circuitry configured to receive an operation performed on a graph of which an axis expresses time and the other axis expresses second medical data, to acquire a time range corresponding to the received operation (Kanada; as shown in figure 3, medical information is display in time series; paragraph 79, and further as shown in figure 4, patient medical dosage information display on timeline as example, a period from February to May, in which none of Bactroban, Vancomycin, and Unasyn have been administered, and a period from June to November, in which Bactroban has been administered and Vancomycin and Unasyn have not been administered, are extracted as dosage details common periods (dosage as medical data on y-axis and timeline on x-axis); paragraph 93)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Kanada’s technique of sending a display medical data on graph to modify selecting medical image file of the patient of healthcare study of Leighhow. The motivation for doing so would have been to beneficial for improving diagnostic efficiency and diagnostic accuracy.


Regarding claim 4, Leighhow teaches, A medical information processing system comprising: 
a memory configured to store therein pieces of first medical data each of which includes at least image data indicating medical information (Leighhow; as shown in figs. 5 and 6, wherein image data displayed as element 530 and 640 where image files may previous files related to injury and health related data; paragraphs 53 and 55) and pieces of second medical data each of which is included in data indicating medical information and is other than the first medical data (Leighhow; as shown in figs. 5 and 6, selecting 632 displays studies on the timeline and selecting 634 displays other items; paragraph 55), so that the pieces of first medical data and the pieces of second medical data are associated with times, wherein the pieces of first medical data are of a plurality of types of image data (Leighhow; as shown in figs. 5, 7 and 8, wherein, timeline 640 that can be filtered for a particular type such as wound photos, dermatology etc.; paragraphs 55 and 62-64).
extract, an earliest piece of first medical data and a latest piece of first medical data from among pieces of first medical data included in the time range from the memory, wherein the earliest piece of first medical data and the latest piece of first medical data are of a type selected from among the plurality of types of image data (Leighhow; as shown in figs. 5 and 6, wherein, a timeline 640 that can be filtered for a particular type such as wound photos or dermatology with first image dated 1/24 and latest image dated 10/04, further displayed medical healthcare study data on timeline which shows medical data at different times (earliest and latest); paragraph 55),
display at least one extracted piece of first medical data (Leighhow; as shown in figs. 5 and 6, as displayed medical healthcare study data on timeline and when selecting files to displayed in element 620; paragraph 55)
Leighhow does not teach expressly,
processing circuitry configured to receive an operation performed on a graph of which an axis expresses time and the other axis expresses second medical data, to acquire a time range corresponding to the received operation
However, Kanada teaches,
processing circuitry configured to receive an operation performed on a graph of which an axis expresses time and the other axis expresses second medical data, to acquire a time range corresponding to the received operation (Kanada; as shown in figure 3, medical information is display in time series; paragraph 79, and further as shown in figure 4, patient medical dosage information display on timeline as example, a period from February to May, in which none of Bactroban, Vancomycin, and Unasyn have been administered, and a period from June to November, in which Bactroban has been administered and Vancomycin and Unasyn have not been administered, are extracted as dosage details common periods (dosage as medical data on y-axis and timeline on x-axis); paragraph 93)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Kanada’s technique of sending a display medical data on graph to modify selecting medical image file of the patient of healthcare study of Leighhow. The motivation for doing so would have been to beneficial for improving diagnostic efficiency and diagnostic accuracy.

Regarding claim 7, Leighhow and Kanada teaches all of the claim 1. Kanada further teaches,
wherein the processing circuitry is configured to display, as the prescription records, doses of a selected medication to a selected patient, in the graph (Kanada; as shown in figure 4, patient medical dosage information display on timeline as example, a period from February to May, in which none of Bactroban, Vancomycin, and Unasyn have been administered, and a period from June to November, in which Bactroban has been administered and Vancomycin and Unasyn have not been administered, are extracted as dosage details common periods (dosage as medical data on y-axis and timeline on x-axis); paragraph 93).

Regarding claim 8, Leighhow and Kanada teaches all of the claim 1. Kanada further teaches,
receiving, as the operation, a determination operation to determine a first point in time and a second point in time and acquire a time period from the first point in time to the second point in time as the time range (Kanada; as shown in figure 4, patient medical dosage information display on timeline as example, a period from February to May, in which none of Bactroban, Vancomycin, and Unasyn have been administered, and a period from June to November, in which Bactroban has been administered and Vancomycin and Unasyn have not been administered, are extracted as dosage details common periods (dosage as medical data on y-axis and timeline on x-axis); paragraph 93).

Regarding claim 9, Leighhow and Kanada teaches all of the claim 1. Leighhow further teaches,
receive, as the operation, a determination operation to determine a first point in time and successively acquire a time period from the first point in time to a second point in time that is successively changeable, as the time range (Leighhow; user can select a date by selecting a bar on any of the histogram timeline; paragraphs 41-43), 
every time a time range is newly acquired, extract at least one of the pieces of first medical data corresponding to the newly-acquired time range (Leighhow; as shown in figs. 5 and 6, as displayed medical healthcare study data on timeline and when selecting files to displayed in element 620; paragraph 55), and 
every time at least one of the pieces of first medical data is extracted, display the newly-extracted piece of first medical data (Leighhow; as shown in figs. 5 and 6, as displayed medical healthcare study data on timeline and when selecting medical files to displayed in element 620 (user can select any file from element 632, display detail information in element 620); paragraph 55 ).  

Regarding claim 10, Leighhow and Kanada teaches all of the claim 1. Kanada further teaches,
displaying the time range (Kanada; as shown in figure 4, patient medical dosage information display on timeline as example, a period from February to May, in which none of Bactroban, Vancomycin, and Unasyn have been administered, and a period from June to November, in which Bactroban has been administered and Vancomycin and Unasyn have not been administered, are extracted as dosage details common periods (dosage as medical data on y-axis and timeline on x-axis); paragraph 93).

Regarding claim 11, Leighhow and Kanada teaches all of the claim 1. Leighhow further teaches,
displaying the pieces of first medical data stored in the memory in thumbnails and also display a bar indicating the times each of which corresponds to a different one of the pieces of first medical data (Leighhow; as shown in figure 6, thumbnails are displayed on a timeline bar with time indicator; paragraph 55)

Regarding claim 13, Leighhow and Kanada teaches all of the claim 1. Leighhow further teaches,
extracting, as at least one of the pieces of first medical data corresponding to the time range, at least one selected from between one or more pieces of medical image data and one or more reports (Leighhow; displayed in figs. 5 and 6 is a timeline 640 that can be filtered for a particular type such as wound photos or dermatology; paragraph 44, 62-64)

Claim 14 is system claim that corresponding to system claim 1. Therefore, they are rejected for the same reason as claim 1 above.  

Regarding claim 15, Leighhow and Kanada teaches all of the claim 1. Leighhow further teaches,
receiving, as the operation, a selecting operation to select a first piece of image data and a second piece of image data from among the pieces of first medical data displayed in time series, and acquire a time period from a time corresponding to the first piece of image data to a time corresponding to the second piece of image data as the time range (Leighhow; selecting 632 displays studies on the timeline and selecting 634 displays other items and providing filtering; paragraphs 55 and 62-64).

Regarding claim 16 Leighhow and Kanada teaches all of the claim 1. Leighhow further teaches,
displaying, as the pieces of second medical data, at least one selected from among: prescription records, vital data, specimen examination data, image measurement data, medical examination reports, and care providing records, in time display the time range so as to be pieces of second medical data displayed associated with the in time series (Leighhow; e.g. history (e.g., examination and progress reports of health and illnesses) and medicine and allergy lists/immunization status; laboratory test results; study images with other media; procedure reports, healthcare related visits, and other information; paragraph 35, 38, 52, 60 and 65)

Regarding claim 18, Leighhow and Kanada teaches all of the claim 1. Leighhow further teaches,
displaying, as at least one of the pieces of first medical data, at least one selected from between one or more pieces of medical image data and reports in time series (Leighhow; displayed in figs. 5 and 6 is a timeline 640 that can be filtered for a particular type such as wound photos or dermatology; paragraph 44 and 62-64)


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leighhow et al. (U.S. Pub 2013/0108126) hereinafter Leighhow in view of Kanada (U.S. Pub 2016/0267251) as applied to claim 11 above, and further in view of Parker et al. (U.S. Pub 2003/0009493) hereinafter Parker.

Regarding claim 12, Leighhow and Kanada teaches all of the claim 11. Leighhow and Kanada do not teach expressly,
displaying the time range in the bar
However, Parker teaches,
displaying the time range in the bar (Parker; fig 6B, user can select a date by selecting a bar on timeline; paragraph 43).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Parkar’s technique of selecting a date on bar to modify selecting medical image file of the patient of healthcare study, and sending a display medical data on graph of Leighhow and Kanada. The motivation for doing so would have been to provide emphasis and focus only on data within the time period of interest and avoid clutter.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leighhow et al. (U.S. Pub 2013/0108126) hereinafter Leighhow in view of Kanada (U.S. Pub 2016/0267251) as applied to claim 16 above, and further in view of Hayter et al. (U.S. Pub 2018/0217917) hereinafter Hayter.

Regarding claim 17, Leighhow and Kanada teaches all of the claim 16. Leighhow further teaches,
displaying, as the pieces of second medical data, at least one selected from among: prescription records, vital data, specimen examination data, image measurement data, medical examination reports, and care providing records, in time series (Leighhow; e.g. history (e.g., examination and progress reports of health and illnesses) and medicine and allergy lists/immunization status; laboratory test results; study images with other media; procedure reports, healthcare related visits, and other information; paragraph 35, 38, 52, 60 and 65)
Leighhow and Kanada do not teach expressly,
data being doses or displaying, as prescription records, doses of a selected medication to a selected patient, in display the time range so as to doses displayed in time series
However, Hayter teaches,
data being doses or displaying, as prescription records, doses of a selected medication to a selected patient, in display the time range so as to doses displayed in time series (Hayter; as shown in figure 4B, medication timeline 450 indicating top and rapid insulin acting display; paragraph 78)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Hayter’s technique of display medication on graph to modify selecting medical image file of the patient of healthcare study, and sending a display medical data on graph of Leighhow and Kanada. The motivation for doing so would have been to given that there’s a need to track conditions such as by investigating the dose of recent administrations of medication (para [0007]).

Response to Arguments

In the remarks, pages 8 and 9, Leighow and Parker does not discloses or suggests “processing circuitry configured to receive an operation performed on a graph of which an axis expresses time and the other axis expresses second medical data, to acquire a time range corresponding to the received operation as amended in claims 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Fotiades et al. (US 2007/0088525 A1) teaches one axis medical data and other axis date ([paragraph 0046]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143



/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143